                               Case 1:19-mc-00544-AT Document 28 Filed 12/20/19 Page 1 of 1
                                                            MUNGER, TOLLES & OLSON LLP
RONALD L_ OLSON              MELINDA EAOts LLMOlNE                                                                       JENNIFER L. BRYANT               CiRAHAM 6, COLE
                                                                      350 SOUTH      GRAND      AVENUE
ROBERT (.DENHAM              SETH GOLDMAN                                                                         ANDREW CATH RUBENSTEIN         KATHERINE G, JNCANTALUPO
.J(F"F'REY L W(lN6ERGER       GRA.NT A. DAVlS-OENNY                                                                        HANNAH L DUBINA              DAVID P. TiiORESON
CARY B LERMAN                J0NA111AN H. SLAVIN                            FIFTIETH       FLOOR                           NlCHOLAS D, FRAM           DAVID W, MORESHEAD
GREGORY P. STONE             DANIEL 8. LEVIN                                                                                                         ANDR.t W. SAEWSTE:R HI
                                                                                                                            JOHN L SCHWAB
BRAD D, BRIAN                MIRIAM KIM                      LOS    ANGELES,   CALIFORNIA 9007 1 ·3426                                                  TERRA D. LAUGHTON
BRADLEY S. PHILLIPS                                                                                                        ASHLEY D KAPLAN
                             MJST'r' M SANFORD                                                                                                              ROWLEY J RICE
GEORGE'. M. GARVEY                                                                                                      JESSICA REICH BARIL         JEREMY S KREISBERG•
                             HAIL'fN .J, CHEN                       TELEPHONE (2 I 3l        683·9 I 00
WILLIAM D. TE.MKO                                                                                                              JULIANA f•L YEE             JOHN D MAHER
                             BETHANY W KRISTOVICH                                                                                                            GINA F ELL101T
JOHN W. SPIECiEL                                                                                                         JEREMY K. BEECHER
                             JACOB S KREILKAMP                                                                                                      BRANDON R. TEACHOUT
DONALD 8, VERRILLI, JR,,.                                             FACSIMILE (2 I 3l      687·3702                  MATIHEW K DONOHUE             SEGUN I. BABATUNOE II
TERRY E. SANCHEZ             .JEFTREY Y VN
                             LAURA 0. SMOLOWE                                                                         EMILY CURRAN·HUBERTY               CARSON C, ZHENG
STEVEN t-1- PERRY                                                                                                                                          LUCA$ .J. ARTAIZ
                             AN.JAN CHOUDHURY                                                                          JORDAN X. NAVARETTE
MARK B. HELM                                                                                                                                        USHA CH!LUKURI VANCE
                             KYLE W. MACH                                                                                     JOHN B MAJOR
.JOSEPH D. LEE                                                                                                                                          BRIAN J. SPRINGER
MtCHAEL R. DO"rl::N          HEATHER E. TAKAHASHI                                                                         LAUREN C, BARNETT            CATHERfNE N, GRECH
MICHAEL E SOLOff             ERIN J. COX                                                                                                                          1YLER HILTON
                             BENJAMJN J. HOR"wVICH                                                                          C. HUNTER HAYES
GREGORY D, PHILLIPS                                                                                                                                               VINCENT' LJNG
                             E, MARTIN ESTRAOA                                                                         AARON D, PENNEKAMP             ALEXANDER S. GORIN
KATHLEEN M. WDOWELL                                                       560 MISSION STREET                                                             BRENDAN GANTS~
                             M..ATIHEW A_ MACDONALD                                                                    TREVOR N. TEMPLETON
GLENN D. POMERAN'TZ
                             BRYAN H, HECKENUVELY                                                                         SKYLAR D, BROOKS                 MARI T SA!GAL
THOMAS B. WALPER                                                         TWENTY-SEVENTH       FLOOR                                                      LAURENT. ROSS*
HENRY WEISSMANN              ELAINE J. GOLDENBERG ..                                                                       ELIZABETH R OYER                 ZOE BEDELL ..
KEVIN S. ALLRED              MARK R. YO HAL EM                                                                                   SARAH S_ LEE
JEFFREY A. HEINTZ            CHAD GOLDER~                     SAN   FRANCISCO,     CALIFORNIA 94 I 05·3089                  ELIZA8Ern A. KIM
JUDITH T. KTTANO             CilNGER D, ANDERS"
JEROME C ROTH                                                                                                                 LAUAA M LOPEZ
GAR'rn T, VINCENT
                             MARGARET G. MARASCHINO                   TELEPHONE (4 I SJ      5 I 2·4000                    MICHAEL C, BAKER
TED DANE                     JOHN M. GILDERSLEEVE                                                                           SARAH G, BOYCE•
STlJARf N SENATOR            ADAM B WEISS                              FACSIMILE 14 I 5)     5 I 2·4077                 ADELE M, EL·KHOURI ..
                                                                                                                                                                   or COUNS(L
MARTIN D BERN                CiEORGE CLAYTON FATHEREE. HI                                                                     COLIN A, DEVINE          ROBERT K, JOHNSON
ROBERT L. DELL ANGELO        KELLY L.C, KRIE.85                                                                                                            PET£R A. DORE
                                                                                                                            DANE P. SH!KMAN
BRUCE A_ ABBOTI              JE.REM'f A, LAWRENCE                                                                                                        ALLISON 8. STEIN
.JONATHAN E ALTMAN                                                                                                              LEXI PEACOCK
                             LAURA K, UN                                                                                                                 BRAD SCHNEIDER
KELLY M. KLAUS                                                                                                             MAGGIE THOMF'SON           PETER E. GRATZINOER
                             ACHYL!r J. PHADKE
DAVID B_ GOLDMAN             ZACHARY M. BRIERS                                                                              SAMUEL H, ALLEN                JENNY H HONG
DAVID H. FRY                                                                                                                                              KIMBERLY A CHI
                             .JENNIFER M. BRODER                            I 55   F STREET N.W.                               ALLISON M, DAY
                                                                                                                                                            DAVID S, HONG
USA J, DEMSKY
                             KUR WILLA J. Ol.ASA                                                             GIOVANNI S. SAARMAN GONZALEZ                ADAM R, LAWTON
MALCOLJ,.,1 A. HEINICKE
TAMERUN J GODLEY             JUS1lN P. RAPHAEL                              SEVENTH        FLOOR                      JONATHAN S MELJZER'"         MATTHEW 5. SCHONHOLZ
                             ROSE LEDA EHLER                                                                                                          MICHAEL E. GREANEY
JAMES C. RUTTEN                                                                                                            SAMUEL .JOSE DIAZ
RICHARD ST. JOHN             ERIC P. TVTTLE
                                                                     WASHINGTON,    D.C.    20004· I 313 I               LAUREN M HARDING
ROHIT K S!NOLA               JOHN W, BERRY
                             ROBYN K. BACON                                                                                    NEFI D, ACOSTA
LUIS LI                                                                                                                                                      E LEROY TOLLES
MICHAEL B. DESANCTIS"        KENNETH M. TRWILLO·JAMJSON               TELEPHONE (202)        220· I I 00              STEPHANIE G. HERRERA                       fJe;n.zCOBl
CAROLYN HOECKER LUEDTKE      MARt OVERBECK                                                                               TERESA REED DIPPO
C, DAVID LEE                 .JORDAN D_ SEGALL                                                                               GRA.NT R. ARNOW
                                                                       FACSIMILE {2021      220-2300
MARK H. KIM                  WESLEY T.L. BURRELL                                                                            DANIEL BENYAMIN
6RCTT J RODDA                KAREN .A. LORANG                                                                            SARA A, MCDERMD1T
FRED A ROWL£Y, JR            CRAIG A. LAVOIE
KATHERINE M. FORSTER
BLANCA FROMM YOUNG
                             ELIA HERRERA
                             .JOSHUA S MELTZER
                                                                         December 20, 2019                                      J, MAX ROSEN
                                                                                                                 RACHEL G, MlL.LER•ZlEOLER•
                                                                                                                             ALISON F KAROL                      '-'Df-!fT!'t'.O tN DC
R0SH-1AR1E T, R!NG           ADAM R BARRY                                                                                                           AU. Olllu-!'S AUl"'.ft 11:.0 IN CA
                                                                                                                             ANNE K, CONLEY




                                                                                                                                   Writer's Direct Contact
                                                                                                                                       (213) 683-9132
                                                                                                                                    (213) 683-5132 FAX
                                                                                                                                 Glenn.Pomerantz@mto.com


            ViaECF

            Hon. Judge Analisa Torres
            U.S. District Court for the Southern District
             ofNewYork
            Daniel Patrick Moynihan U.S. Courthouse
            500 Pearl St., Chambers 2250
            New York, NY 10007-1312



                            Re:         United States v. Paramount Pictures, Inc.; United States v. Loew's Incorporated,
                                        Case No. 19-Misc-544 (S.D.N.Y.)

            Dear Judge Torres:

                     Warner Bros. Entertaimnent Inc. and Warner Bros. Distributing Inc. ("Warner Bros.") do
            not oppose the motion of the United States to terminate the consent decrees entered in this
            matter. The two-year sunset period proposed by the United States should provide for an orderly
            transition. Warner Bros. reserves the right to seek to terminate the sunset period earlier,
            however, if circumstances warrant.

                                                                                      msubmitted,

                                                                                       GlennD.Pom~fr                  1~
                                                                                       Counsel for Defendant Warner Bros.
                                                                                       (Pro Hae Vice forthcoming)
            43546835.1
